OPINION — AG — **** TAX COMMISSION — HANDLING DISHONORED CHECKS **** ADMINISTRATIVE SERVICE FEE COLLECTED BY THE OKLAHOMA TAX COMMISSION FOR HANDLING DISHONORED CHECKS PURSUANT TO  68 O.S. 1969 Supp., 218 [68-218] ARE PENALTIES AND NOT COMPENSATION TO THE TAX COMMISSION. AS SUCH, THESE FEES, WHEN COLLECTED, ARE APPORTIONED ACCORDINGLY TO THE APPORTIONMENT OF THE TAXES TO WHICH THEY ARE INCIDENT PURSUANT TO 68 O.S. 1969 Supp., 217 [68-217](F) CITE: 68 O.S. 1969 Supp., 2702 [68-2702] (DONALD E. HERROLD)